COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-207-CV



MO KAEINI, INDIVIDUALLY AND AS 	APPELLANT

AUTHORIZED REPRESENTATIVE AND 

ASSIGNEE OF JALAL SAJADIAN, K&G 

PARTNERSHIP AND KAEINI FAMILY 

FIRST LIMITED PARTNERSHIP



V.



FT. WORTH CHRISTIAN SCHOOL, INC.
	APPELLEE

 
 

----------

FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss Appeal And Expedite The Issuance Of Mandate.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal 
and the mandate is ordered issued this date
.  
See
 
Tex. R. App. P.
 18.1(c), 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM



PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:  December 3, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.